United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 25, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-41439
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOEL DEAN BISHOP,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:03-CR-17-1
                       --------------------

Before REAVLEY, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Joel Dean Bishop appeals his jury conviction for possession

of a firearm by a convicted felon in violation of 18 U.S.C.

§ 922(g)(1).   Bishop contends that the district court erred when

it denied his motions for continuance so that a proper

investigation could be conducted.   He also contends that defense

counsel rendered ineffective assistance when he failed to prepare

for trial and conduct an investigation in hopes that the district

court would grant a continuance.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-41439
                                 -2-

     Bishop concedes that the amount of preparation time was not

inadequate, that the Government had an open file discovery

policy, and that the case was not complex.   Bishop has failed to

give examples of defenses that could have been asserted if the

continuance were granted.   He has also failed to identify any

potential witnesses by name or indicate how the substance of

their testimony would have changed the outcome of his case.

Bishop’s conclusional allegations that defense counsel was not

prepared and did not conduct a proper investigation are

insufficient to show that the district court abused its

discretion and that he suffered serious prejudice as a result of

the denial of his motions to continue the trial.    See United

States v. Scott, 48 F.3d 1389, 1393 (5th Cir. 1995).

     Further, although this court generally does not allow claims

for ineffective assistance of counsel to be resolved on direct

appeal when those claims have not been presented before the

district court, the record is sufficiently developed for this

court to consider Bishop’s ineffective assistance of counsel

claim.   See United States v. Bounds, 943 F.2d 541, 544 (5th Cir.

1991).

     Bishop has failed to demonstrate how defense counsel’s

performance was deficient and how this deficient performance

prejudiced his defense.   Although defense counsel met with Bishop

on only one occasion outside of the courthouse, he did have other

discussions with Bishop prior to trial.    Further, although the
                           No. 03-41439
                                -3-

motions to suppress were untimely, they were considered by the

district court, and Bishop’s statement to law enforcement

officers was not introduced at trial.     Finally, Bishop’s

conclusional allegations that defense counsel failed to find any

witnesses, present a defense, prepare for trial, and investigate

in hopes that the district court would grant a continuance are

insufficient to support a claim for ineffective assistance of

counsel.   See Koch v. Puckett, 907 F.2d 524, 530 (5th Cir. 1990).

     Accordingly, the district court’s judgment is AFFIRMED.